To compel completion of drain.
Order'to show cause denied May 11, 1892.
It appeared that petitioner had been drain commissioner and had instituted proceedings for the construction of a drain, and after the work had been let, and a portion of the drain constructed, a bill had been filed and a temporary injunction obtained, which, upon hearing, was made permanent, restraining the further prosecution of the work.
Despondent succeeded to the office. Petitioner contended that because a part of the drain had been constructed it is the duty of the present commissioner to "relay, re-establish and reassess” it, while respondent’s contention is, that he must institute a new proceeding.